Citation Nr: 0216468	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  97-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease, status-post myocardial infarction, as 
secondary to service-connected bilateral varicose veins. 

2.  Entitlement to an increased rating for service-connected 
bilateral varicose veins, currently rated as 50 percent 
disabling prior to January 12, 1998, and as 40 percent 
disabling for each leg or a combined 70 percent disabling 
from January 12, 1998.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  In May 1998, the Board 
remanded this case to the RO for additional development, 
including to request information regarding sources of medical 
treatment, to advise the veteran to present competent medical 
evidence of causation, for a peripheral vascular examination 
with an opinion as to the veteran's employability, and to 
rate the veteran's bilateral varicose veins on revised rating 
criteria.  That development was completed and the case was 
returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
veteran, and provided him VA medical examinations with 
medical opinions in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  The veteran's arteriosclerotic cardiovascular disease, 
status-post myocardial infarction, is not caused or 
aggravated by his service-connected bilateral varicose veins; 
his non-service-connected nicotine dependence contributed to 
his non-service-connected cardiovascular disease status-post 
myocardial infarction. 

3.  The veteran began smoking prior to his active duty 
service, and his nicotine dependence is not etiologically 
related to active duty service.  

4.  The veteran's nicotine dependence is not etiologically 
related to his service-connected bilateral varicose veins.   

5.  For the period prior to January 12, 1998, the veteran's 
service-connected bilateral varicose veins were manifested by 
not more than severe bilateral varicose veins involving 
superficial veins above and below the knee, with involvement 
of the long saphenous vein, with edema and episodes of 
ulceration, and no involvement of the deep circulation; for 
the period prior to January 12, 1998, the veteran's service-
connected bilateral varicose veins were not manifested by 
pronounced bilateral varicose veins, of severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  

6.  For the period from January 12, 1998, under the rating 
criteria in effect from January 12, 1998, the veteran has 
been assigned a 40 percent rating for each leg or a combined 
disability rating with bilateral factor of 70 percent for 
service-connected bilateral varicose veins; 60 percent is the 
maximum schedular rating provided for bilateral varicose 
veins under the rating criteria that were in effect prior to 
January 12, 1998.

7.  For the period from January 12, 1998, the veteran's 
service-connected bilateral varicose veins have been 
manifested by edema and stasis pigmentation, with 
intermittent ulceration; from January 12, 1998, bilateral 
varicose veins have not been manifested by persistent 
ulceration.   

8.  The veteran's service-connected disability of bilateral 
varicose veins is not of sufficient severity as to preclude 
him from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for arteriosclerotic 
cardiovascular disease, status-post myocardial infarction, as 
secondary to service-connected bilateral varicose veins or as 
secondary to claimed nicotine dependence in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.307, 3.309 
(2002).  

2.  Under the rating criteria in effect until January 12, 
1998, the criteria for a rating in excess of 50 percent for 
bilateral varicose veins for the period prior to January 12, 
1998 were not met; a rating in excess of the currently 
assigned 70 percent rating for the period beginning January 
12, 1998 is not possible under the rating criteria in effect 
until January 12, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14 (2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997). 

3.  Under the rating criteria in effect from January 12, 
1998, for the period from January 12, 1998, the criteria for 
a rating in excess of 40 percent for each leg for the 
veteran's service-connected bilateral varicose veins, for a 
combined rating with bilateral factor in excess of 70 
percent, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.104, Diagnostic Code 7120 (2002). 

4.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for arteriosclerotic cardiovascular disease 
status-post myocardial infarction, as secondary to service-
connected bilateral varicose veins and as secondary to 
claimed nicotine dependence in service, to establish an 
increased rating for service-connected bilateral varicose 
veins, currently rated as 40 percent disabling for each leg 
or a combined 70 percent rating, and to establish entitlement 
to a TDIU.  In an August 2001 letter, the RO advised the 
veteran of the Veterans Claims Assistance Act of 2000, and 
specifically advised the veteran to identify medical records, 
employment records, and records from Federal agencies, and 
advised the veteran that he needed to present a medical 
opinion from his physician relating his current heart 
disability to tobacco use in service.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records or other evidence that has not been 
obtained.  VA specifically requested VA treatment records and 
records of hospitalization.  The veteran was afforded various 
VA compensation examinations in June 1995, June 1996, January 
1997, December 1998, March 2000, and April 2002.  In 
accordance with a May 1998 Board remand, a March 2000 VA 
examination for the arteries and veins included opinions 
regarding the extent of severity and the impact of the 
veteran's service-connected disability on employability.  An 
April 2002 VA heart examination included medical opinions 
regarding whether nicotine dependence was incurred during the 
veteran's service, whether the veteran's current heart 
disorder was related to the use of tobacco products, and 
whether the veteran's heart disorder was due to his service-
connected varicose veins.  VA specifically advised the 
veteran that it was requesting the VA examinations to assist 
in development of his claims.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA would attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board notes the representative's contention that, 
regarding the TDIU issue, the claims file was not present at 
the time of an unidentified examination that was conducted 
pursuant to the May 1998 Board Remand.  While the claims file 
was not reviewed at the time of the December 1998 VA 
examination, the duty to assist the veteran and the Board's 
Remand instructions were complied with when the veteran was 
subsequently afforded VA examinations in March 2000 and April 
2002 that included review of pertinent documents in the 
claims file in conjunction with the examination.  The March 
2000 VA examination, which included the opinion that the 
veteran's service-connected varicose veins were not of 
sufficient severity to render the veteran unemployable, 
specifically noted that the veteran's "C&P chart as well as 
his Northport VA Medical Center medical record" were 
available and were reviewed in conjunction with the 
examination.  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations.  

II.  Secondary Service Connection for Cardiovascular Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Additionally, certain 
chronic diseases, including arteriosclerosis and 
cardiovascular disease, may be presumed to have been incurred 
during service if manifest to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309.  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection was manifest to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).   

VA regulations further provide that service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disability.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that (1) 
a current disability exists, and (2) the current disability 
was either (a) caused, or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995). 

In this veteran's case, service connection has been 
established for the disability of bilateral varicose veins.  
The veteran contends that he developed a cardiovascular 
disorder, status post myocardial infarction in 1994, that is 
etiologically related to his service-connected bilateral 
varicose veins.  Through written submissions and hearing 
testimony, the veteran contends that his service-connected 
bilateral varicose veins, which are a part of his circulatory 
system, over the years affected his heart; he contends that 
the vascular "blockage" or restriction has caused his heart 
"to work excessively" and has generally caused 
"deterioration" of his vascular system, of which the heart 
is a part.  

After a review of the evidence of record, the Board finds 
that the weight of the competent medical evidence of record 
demonstrates that the veteran's currently diagnosed 
cardiovascular disorder, status post myocardial infarction in 
1994, was not caused or aggravated by his service-connected 
bilateral varicose veins.  The evidence weighing against the 
veteran's claim includes an April 2002 VA compensation 
examination report which reflects the VA examiner's opinion 
that "there is no evidence of linkage" between the 
veteran's diagnosed cardiovascular disorder, status post 
myocardial infarction in 1994, and his service-connected 
bilateral varicose veins.  A January 1997 VA examiner opined 
that the "usual complication of deep venous thrombosis or 
phlebitis is usually pulmonary embolization and not cardiac 
complications," with exceptions that did not apply in the 
veteran's case.

There is no medical opinion evidence of record to demonstrate 
a medical nexus between the veteran's diagnosed 
cardiovascular disorder, status post myocardial infarction in 
1994, and his service-connected bilateral varicose veins; 
that is, there is no medical evidence that the veteran's 
service-connected bilateral varicose veins either caused or 
aggravated his non-service-connected cardiovascular disorder, 
status post myocardial infarction.  As indicated, VA advised 
the veteran that his own lay statements would not constitute 
the required medical nexus opinion evidence, and that he 
needed to obtain such opinion from his physician.  
Notwithstanding that advisement, the veteran did not submit 
the required medical nexus opinion evidence to support his 
service connection claim, but has presented only argument and 
lay testimony of such nexus.  The veteran's reports of what a 
doctor reportedly told him about a nexus between either his 
varicose veins and cardiovascular disorder, or smoking or 
nicotine dependence and service, do not constitute medical 
opinion evidence.  The United States Court of Appeals for 
Veterans Claims (Court) has held that such a veteran's 
account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  The medical nexus opinion obtained by VA in April 
2002 pursuant to the duty to assist the veteran was 
unfavorable to the veteran's secondary service connection 
claim.  The medical evidence otherwise shows that it is the 
veteran's non-service-connected nicotine dependence that 
contributed to his non-service-connected cardiovascular 
disease, status-post myocardial infarction. 

The veteran's written statements and testimony do not 
constitute the required medical nexus evidence to support his 
claim for secondary service connection on either of his 
theories.  While the veteran is competent to report and 
describe to a medical professional any symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions that require medical 
opinions, including a medical diagnosis and an opinion as to 
the relationship between a current disability and another 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the Board finds that the weight 
of the evidence is against the veteran's claim that his 
arteriosclerotic cardiovascular disease, status-post 
myocardial infarction, is etiologically related to his 
service-connected bilateral varicose veins. 
 
During the pendency of the claim, at the May 1996 personal 
hearing at the RO, the veteran presented an additional theory 
of secondary service connection; he contended that his 
cardiovascular disorder and myocardial infarction were due to 
smoking that began in service.  At the personal hearing and 
in writing, the veteran testified or wrote that he first 
began smoking in service, that as a result he became addicted 
to tobacco during service, and that he continued smoking 
after service separation due to this nicotine dependence.  
The veteran has reported and testified that he did not smoke 
prior to service, he began smoking during service, and he 
continued smoking after service until he stopped.  He 
submitted a written statement from his mother to the effect 
that she did not observe the veteran smoke before service, 
but observed him smoking during service when he returned home 
after basic training.  

In February 1993, VA's General Counsel held that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use during 
service.  VAOPGCPREC 2-93.  VAOPGCPREC 2-93 held that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The VA Under 
Secretary for Health subsequently concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  

Subsequently enacted legislation prohibits service connection 
of a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service. 38 U.S.C.A. § 1103 (West Supp. 
2002); 38 C.F.R. § 3.300 (2002).  This statute and its 
implementing regulation, however, apply only to claims filed 
after June 9, 1998; the veteran raised his secondary service 
connection claim prior to June 9, 1998.  Where, as in this 
case, a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary). Because the 
veteran's claim was raised in May 1996, the Board will 
consider the law as it existed prior to June 9, 1998.

Secondary service connection may be established for 
disability due to tobacco use if the evidence shows that the 
veteran incurred nicotine dependence in service.  See 
VAOPGCPREC 19-97.  Service connection may be granted on a 
secondary basis if competent medical evidence indicates that 
the claimed illness had its origin in tobacco use subsequent 
to service, but the veteran developed a nicotine dependence 
during service which led to the continued tobacco use after 
service.  Once nicotine dependence in service is established, 
the issue becomes whether the current illness may be 
considered secondary to service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.  See VA VAOPGCPREC 19-97; see 
also 38 U.S.C.A. § 7104(c) (West 1991) (VA is statutorily 
bound to follow the precedential opinions of VA General 
Counsel); Davis v. West, 13 Vet. App. 178, 183 (1999).  

The two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence, 
therefore, are: (1) whether the veteran acquired a dependence 
upon nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of claimed disability or death occurring 
after service.

The evidence weighing in support of the veteran's secondary 
service connection claim includes his lay submissions and 
personal hearing testimony, but does not include a medical 
nexus opinion relating the veteran's diagnosed nicotine 
dependence to service.  With regard to the question of 
whether the veteran acquired a dependence upon nicotine 
during service, the Board finds the veteran's assertions that 
he did not smoke before service to be inconsistent with a 
history presented by the veteran during private 
hospitalization for myocardial infarction in June 1994.  In 
June 1994, the veteran presented a history of having started 
to smoke prior to service at age 11.  The Board notes that 
this history was presented to a private physician, was for 
treatment purposes, and was entered prior to making a 
secondary service connection claim to VA at the May 1996 
personal hearing.  For these reasons, the Board finds that 
the history of smoking since age 11 presented during 
treatment in June 1994 is of more probative value than the 
veteran's later assertions made pursuant to his compensation 
claim.  The veteran's mother's statement is of minimal 
probative value, as it only demonstrates that, although the 
veteran began smoking at age 11, he did not smoke in front of 
his mother, who thought such a habit "dirty and smelly," 
until after basic training in service.  For these reasons, 
the Board finds that the veteran's assertion that he began 
smoking in service not to be credible, and finds as a fact 
that the veteran began smoking prior to his active duty 
service that began in 1966.

The Board finds that the veteran's nicotine dependence is 
otherwise not etiologically related to active duty service by 
any competent medical evidence.  For example, the April 2002 
VA examiner's diagnosis included nicotine dependence.  The 
examining VA physician offered the medical opinion that the 
veteran's nicotine dependence was not incurred during service 
because the veteran began smoking prior to service at age 11.  

The Board also finds that the veteran's nicotine dependence 
is not etiologically related to a service-connected 
disability.  The VA examiner in April 2002 offered the 
opinion that the veteran's heart condition, diagnosed as 
history of myocardial infarct and angina pectoris, was not 
due to his service-connected varicose veins, but indicated 
that the veteran's non-service-connected nicotine dependence 
contributed to his non-service-connected cardiovascular 
disease, status-post myocardial infarction.  The medical 
opinion evidence includes an October 1999 VA medical opinion 
that the veteran's smoking had contributed to his coronary 
artery disease and 1994 heart attack.  The Board finds that 
the weight of the evidence is against the veteran's claim 
that he began smoking in service, acquired nicotine 
dependence in service, or that his nicotine dependence is 
etiologically related to a service-connected disability.  For 
these reasons, the Board finds that service connection is not 
warranted for arteriosclerotic cardiovascular disease, 
status-post myocardial infarction, as secondary to service-
connected bilateral varicose veins or as secondary to claimed 
nicotine dependence in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.307, 
3.309.  

III.  Increased Rating for Bilateral Varicose Veins

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  



The veteran's bilateral varicose vein disability has been 
rated using 38 C.F.R. 
§ 4.104, Diagnostic Codes 7120.  Prior to January 12, 1998, 
the criteria in Diagnostic Code 7120 for rating varicose 
veins was as follows: a 50 percent rating was assigned for 
severe bilateral varicose veins involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over two centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, and no involvement of the deep circulation; a 60 
percent rating was assigned for pronounced bilateral varicose 
veins, of severe condition with secondary involvement of the 
deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation.  38 C.F.R. 
§ 4.104 (1997). 

The criteria in effect on and since January 12, 1998 for 
rating varicose veins under Diagnostic Codes 7120, were 
changed to evaluate the disease as a whole.  The rating 
criteria in Diagnostic Code 7120 in effect since January 12, 
1998 provides for rating varicose veins as follows:  a 40 
percent rating is assigned for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent rating is assigned for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  See 38 C.F.R. § 4.104.  A 
Note to Diagnostic Code 7120 provides that, where more than 
one extremity is involved, each extremity is to be rated 
separately and combined (under 38 C.F.R. §§ 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  
38 C.F.R. § 4.104. 

Given the evidence as outlined above and using the rating 
criteria in effect prior to January 12, 1998, the Board finds 
that the 50 percent rating assigned for the veteran's 
bilateral lower extremity disorder prior to January 12, 1998 
accurately reflects the level of impairment for that period.  
Specifically, there was no evidence of involvement of the 
deep circulation.  A May 1995 letter from a private 
physician, Marc Hazan, M.D., reflects that the veteran was 
able to exercise.  At a personal hearing in May 1996, the 
veteran testified as follows: he "constantly" elevated his 
legs, although he also stood and did exercises about every 
two hours and was supposed to walk a half a mile; he 
experienced fatigue if he sat too long; he wore stockings to 
help with circulation; and his legs swelled, which was 
relieved with elevation, and turned black, and became 
ulcerated.  A June 1995 VA examination noted complaints of 
chronic ankle swelling and chronic leg pain, and included a 
diagnosis of peripheral vascular disease, but clinical 
findings included no stasis or trophic skin changes or edema.  
At a June 1996 VA examination, the veteran reported symptoms 
of pain and cramping in the lower extremities upon prolonged 
walking, standing, or sitting, with dark red discoloration.  
The veteran's complaints did not include ulceration.  
Varicosities below the knees were noted on examination.  
There were no skin lesions.   A January 1997 VA examination 
diagnosed "minimal" varicose veins of the legs, mostly 
feet.  A 60 percent rating under Diagnostic Code 7120 is not 
warranted for the period prior to January 12, 1998 as there 
was no evidence of pronounced bilateral varicose veins, of 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation.  38 C.F.R. § 4.104.  
For these reasons, the Board finds that, under the rating 
criteria in effect until January 12, 1998, the criteria for a 
rating in excess of 50 percent for bilateral varicose veins 
for the period prior to January 12, 1998 were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997). 

For the period from January 12, 1998, the Board has 
considered a rating under both the old and new rating 
criteria under Diagnostic Code 7120, but finds that the new 
rating criteria is more favorable to the veteran.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (generally, when 
a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary).  The veteran has been 
granted a 40 percent rating for each leg for varicose veins 
under the new rating criteria under Diagnostic Code 7120 in 
effect from January 12, 1998.  When the separate 40 percent 
ratings for varicose veins of each leg are combined and the 
bilateral factor is applied in accordance with the new 
regulation, the combined disability rating for the veteran's 
service-connected varicose veins is 70 percent.  38 C.F.R. 
§ 4.104 (2002). 

The Board finds that, for the period from January 12, 1998 to 
the present, ratings in excess of 40 percent for each leg or 
a 70 percent combined rating is not warranted under either 
the old or new rating criteria.  The Board notes that the 
December 1998 VA compensation examination included findings 
of a positive Trendelenburg test on both sides, which is 
included in the rating criteria for a 60 percent rating for 
bilateral varicosities under the rating criteria in effect 
prior to January 12, 1998.  As this clinical finding was 
first noted after January 12, 1998, however, and as 60 
percent is the maximum schedular rating provided for 
bilateral varicose veins under the rating criteria in effect 
prior to January 12, 1998, a higher rating than the combined 
70 percent from January 12, 1998 is not possible for any 
period on or since January 12, 1998 under the old rating 
criteria.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  

With regard to a rating from January 12, 1998 under the new 
rating criteria in effect on that date, the Board finds a 
rating in excess of 40 percent for varicose veins of either 
leg is not warranted under the new rating criteria under 
Diagnostic Code 7120.  The evidence demonstrates that, from 
January 12, 1998, the veteran's service-connected varicose 
veins in each leg have manifested some edema, stasis 
pigmentation, and intermittent ulceration.  The evidence did 
not demonstrate eczema.  For example, at a VA examination in 
December 1998, the veteran reported discoloration of the 
feet, dependent edema, and calf pressure with standing and 
walking that was relieved by elevation and improved somewhat 
by the use of elastic compression-type stockings.  The 
veteran did not report any ulceration.  The clinical findings 
at a December 1998 VA compensation examination included no 
edema, mild cyanosis of both feet, marked superficial 
varicosities in both legs, and a positive Trendelenburg test 
on both sides.  At the March 2000 VA examination, the veteran 
complained of symptoms that included edema, discoloration, 
and throbbing pain.  Clinical findings included three areas 
of healed ulceration of bilateral malleolar ulcers, but no 
evidence of edema, acute inflammation, or ulceration was 
found at the time of the examination.  The examiner indicated 
that exercise and exertion were not precluded by the varicose 
veins.  The Board finds that this symptomatology is 
contemplated by a 40 percent rating under Diagnostic Code 
7120 in effect from January 12, 1998.  38 C.F.R. § 4.104. 

For the period from January 12, 1998 and under the new rating 
criteria, the preponderance of the evidence is against a 
finding that the veteran's service-connected varicose veins 
in each leg have manifested disability that more nearly 
approximates the symptomatology of persistent ulceration as 
contemplated by the next higher rating of 60 percent under 
Diagnostic Code 7120.  The findings of persistent edema or 
subcutaneous induration, and stasis pigmentation or eczema, 
while included as part of the 60 percent criteria, are also 
included under the 40 percent rating criteria; the 
significant additional requirement for a 60 percent rating 
under Diagnostic Code 7120 is that the evidence demonstrate 
"persistent" ulceration.  38 C.F.R. § 4.104.  The evidence 
shows three healed scars in March 2000 that resulted from 
ulceration, although no ulceration was found on examination 
at that time.  In light of the veteran's minimal complaints 
and reports regarding ulceration, the clinical findings 
demonstrate only infrequent or intermittent ulceration, and 
do not demonstrate "persistent ulceration" as contemplated 
by a 60 percent rating under Diagnostic Code 7120.  For these 
reasons, the Board finds that, under the rating criteria in 
effect from January 12, 1998, for the period from January 12, 
1998 to the present, the criteria for a rating in excess of 
40 percent for each leg for veteran's service-connected 
bilateral varicose veins, for a combined rating with 
bilateral factor in excess of 70 percent, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic 
Code 7120 (2002). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected bilateral varicose veins have independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability for any period during the pendency of the claim.  
The evidence reflects that the veteran was rendered 
unemployable due to his non-service-connected cardiovascular 
disorder, status post myocardial infarction, for which he 
underwent hospitalization.  The veteran has not been 
hospitalized for his service-connected bilateral varicose 
veins.  The old and new schedular rating criteria provide 
ratings both for bilateral impairment and individual ratings 
for each leg, and contemplate ratings based on the veteran's 
reported symptoms of edema, stasis pigmentation, eczema, and 
ulceration, and the old rating criteria also provides a 
rating based on secondary involvement of deep circulation.  
As indicated below, the medical opinion evidence reflects 
that the veteran is not rendered unemployable due to his 
service-connected bilateral varicose veins.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

IV.  TDIU

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2002).

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disability or disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The Court has held that the central 
inquiry in determining whether a veteran is entitled to a 
total rating based on individual unemployability is whether 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  The test of individual unemployability 
is whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; see Hatlestad, 
5 Vet. App. 524.  

The veteran contends that he is entitled to a TDIU due to his 
service-connected disability of varicose veins.  Pursuant to 
his claim for TDIU, the veteran contends that he is incapable 
of working due solely to the established service-connected 
disability of varicose veins, although he has also contended 
during a separate claim for secondary service connection for 
a cardiovascular disorder that he was disabled due to both 
his service-connected varicose veins and his non-service-
connected coronary artery disease or only due to 
cardiovascular disorder status post myocardial infarction.  

The record reflects that in this case the veteran was in 
receipt of a 50 percent disability rating for bilateral 
varicose veins for the period of claim prior to January 12, 
1998 under the schedular rating criteria of Diagnostic Code 
7120 in effect until January 12, 1998.  The veteran is 
currently in receipt of a 70 percent combined disability 
rating under the revised rating criteria effective from 
January 12, 1998.  The revised rating criteria provide for 
rating each leg of bilateral varicose veins separately, then 
combining the ratings, and adding for a bilateral factor.  In 
this veteran's case, from January 12, 1998, each leg was 
rated as 40 percent disabling.  When combined and a bilateral 
factor is added in accordance with the Note to Diagnostic 
Code 7120, the result is the currently assigned 70 percent 
combined rating for bilateral varicose veins.  38 C.F.R. 
§ 4.104.  The veteran is not service connected for any other 
disability.  As the veteran is in receipt of a 70 percent 
combined disability rating for his service-connected 
disability of bilateral varicose veins, the remaining 
question is whether the veteran's service-connected varicose 
veins render him "unable to secure or follow a substantially 
gainful occupation." 

The issue is whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment.  For the period prior to 
January 12, 1998, the veteran's service-connected bilateral 
varicose veins were manifested by not more than severe 
bilateral varicose veins involving superficial veins above 
and below the knee, with involvement of the long saphenous 
vein, with edema and episodes of ulceration, and no 
involvement of the deep circulation.  For the period from 
January 12, 1998, the veteran's service-connected bilateral 
varicose veins have been manifested by edema and stasis 
pigmentation, with intermittent ulceration.  

The evidence of record shows that in service the veteran's 
military occupational specialty was a radio operator.  The 
veteran reported on his TDIU application that after service 
he worked in construction, as a winery manager, and as a 
construction supervisor, later as a construction owner, and 
since 1990 had held various helper or cleaning jobs.  On his 
June 1995 application for TDIU, the veteran wrote that he had 
been unable to work since 1990 or 1991.  He also indicated on 
his application for TDIU that he had completed four years of 
college, obtained a bachelors degree in business and 
economics in 1972, and had other education or training before 
he became too disabled to work.  The veteran reported at 
another time that he had to stop working in 1994 due to his 
heart attack.  

At a personal hearing in May 1996, the veteran testified that 
he left construction because of his heart condition and 
varicose veins, and he did not have any skills other than 
construction work, though he wanted to go back to school to 
learn a different profession.  At various VA examinations, 
the veteran indicated that he felt he was unemployable due to 
his varicose veins or due to both his (non-service-connected) 
cardiovascular disorder, status post myocardial infarction, 
and (service-connected) varicose veins. 

There is no medical opinion of record to support the 
veteran's contention that, due solely to service-connected 
disability of varicose veins, he was rendered unemployable.  
The credible medical evidence of record includes the March 
2000 VA examiner's opinion that the veteran's service-
connected varicose veins were "not of sufficient severity to 
render [the veteran] unemployable."  The March 2000 VA 
examination report further indicates that exercise and 
exertion were not precluded by the varicose veins.  
Consistent with this opinion is a May 1995 private physician 
statement by Dr. Hazan that the veteran was able to exercise, 
but had been advised to avoid extreme exertion. 

The Board notes the veteran's assertions that he has been 
rendered unemployable, although the veteran has otherwise 
indicated that he was unable to work due to his 
cardiovascular disability or heart attack or a combination of 
the two.  While the veteran is competent to report and 
describe to a medical professional the symptoms he 
experiences at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, including a medical diagnosis and an opinion as to 
the impact of that disability on the ability to obtain or 
maintain employment.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The evidence reflects that the veteran has non-service-
connected nicotine dependence, and non-service-connected 
cardiovascular disease, and that he suffered a myocardial 
infarction in June 1994.  The medical evidence demonstrates 
that the veteran's smoking contributed to his cardiovascular 
disease and heart attack.  The evidence reflects that the 
veteran stopped working because of the myocardial infarction 
in June 1994.  For example, a May 1995 letter from a private 
physician, Marc Hazan, M.D., reflects that the veteran was 
able to exercise, though he was to avoid extreme exertion and 
to avoid lifting and carrying objects greater than ten 
pounds; the only disability mentioned in association with 
these restrictions was the veteran's non-service-connected 
coronary artery disease, status post myocardial infarction.  
An October 1999 VA progress note indicated that both the 
service-connected varicose veins and the non-service-
connected heart attack and another surgery "have contributed 
to general suffering of this veteran," but does not reflect 
an opinion of unemployability.  At the April 2002 VA 
compensation examination, the veteran reported that his 
occupation was a construction company owner, and that his 
myocardial infarction had limited his ability to work.  

After a review of the evidence of record, the Board finds 
that the weight of the evidence is against the veteran's 
claim for a TDIU.  The weight of the evidence does not 
demonstrate that the veteran's service-connected disability 
of bilateral varicose veins prevents all substantially 
gainful employment for which he is qualified by reason of his 
education and work experience.  For these reasons, the Board 
finds that the veteran does not meet the criteria for a TDIU.  
38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2002).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of any of these issues on that basis.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3.


ORDER

An appeal for service connection for arteriosclerotic 
cardiovascular disease, status-post myocardial infarction, as 
secondary to service-connected bilateral varicose veins or 
secondary to claimed nicotine dependence in service, is 
denied.

An appeal for an increased rating for service-connected 
bilateral varicose veins, in excess of 50 percent disabling 
prior to January 12, 1998, and in excess of a 40 percent 
rating for each leg or a combined rating of 70 percent 
disabling from January 12, 1998, is denied.

An appeal for a TDIU is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

